- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend x program name y continent names f number g number h dollars amount j number k number dear you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request your letter indicates that you will operate an educational grant program called x the purpose of x is to support and nurture the creative inclinations and professional development of grantees as they work toward realizing their artistic visions these grants are intended to enhance the artistic talents and professional abilities of grantees as well as nurture the long-term growth of the grantee under x you will provide monetary grants and industry resources to support the direct costs associated with activities that enhance and develop the grantees' artistic abilities and professional skills by way of example and not limitation grant funds may be distributed under x to support such artistic and professional development activities as i travel for research and conceptual development purposes ii participation in creative retreats or other educational opportunities iii drafting a work iv work-shopping a work or v producing a short work you will publicize x through targeted proactive outreach efforts by attending industry and public events organized for potential candidates at which you discuss and promote x you supplement these efforts with targeted in-person telephone and email communications to industry professionals who are made aware of x and asked to bring potential candidates to your attention you request the industry professionals to nominate candidates who show promise and potential for innovative artistic-centric growth and are transitioning from completing their first work to developing their second work and or have gained significant regard in their field and are experimenting with a new form style or discipline the criteria for receiving nominations from industry professionals are minimal to allow you to consider the widest pool of possible candidates you also publicly announce x through your website the number of grants that you intend to award annually will be in the range off depending on the number of qualified applicants and the needs of grantees x runs on a rolling basis with a maximum of approximately g participating artists at any given time when a spot is slated to open you invite in the range of approximately j candidates to apply due to the intensity and integrity of x your approach is to rigorously vet candidates through reviewing prior works meeting s and any recommendations prior to extending an invitation to apply amounts granted under x will vary according to the activities and financial needs of each grantee you presently expect grant amounts will range from h dollars to identify potential applicants you actively monitor industry events and support programs industry publications receive recommendations from a diverse slate of industry professionals and make contact with potential applicants at meetings and industry network events additionally you identify potential applicants through a separate service approved grant program you operate by which individuals submit online forms upon periodic review of all submitted online forms you invite a selection of applicants to submit a full proposal with additional project information and materials for x you expect to actively track and assess the suitability in the range of approximately k potential applicants each year applicants must have completed a body of work in an artistic field other criteria in the selection process include the candidate is either in the early phase of exploring ideas for their next project or have specific challenges goals the candidate seeks to explore through x the candidate seeks support beyond financial eg mentorship peer support development support etc letter catalog number 58222y the candidate is available and willing to participate in regular x-related group sessions and activities the candidate is open to collaboration and being challenged as part of the candidate's participation in x the candidate's body of work demonstrates the potential to transcend cultural boundaries and deepen understanding of humanity the candidate's body of work represents an innovative and inspired approach that has the potential to expand boundaries of artistic form and the candidate has demonstrated integrity and an authentic vision you represent that any disqualified_person as defined in code sec_4946 is not eligible to apply for a grant in connection with x your primary focus is supporting grantees in the continents of y you do not have any presently fixed intention to expand x to other regions once a pool of potential applicants has been identified you evaluate whether the goals and needs of each potential applicant align with the priorities policies and overall mission of x select candidates are invited to apply the application process includes a written application and multiple interviews during which you and the applicant discuss the applicant's professional and artistic goals challenges and benefits of participation in x after reviewing all applications and interview summaries your selection committee meets to select x participants your selection committee is comprised of your executive and creative directors once accepted into x a recipient will be eligible to receive outright distributions of grant funds to be used for x activities the recipient will work with you to prepare a detailed summary of their proposed activities and budget which will serve as the basis for a grant proposal to be presented to your selection committee for approval any grant approved by your selection committee will be contingent upon the recipient's execution of an x grant agreement this grant agreement will outline all terms and conditions imposed in connection with the grant including without limitation the following i the duration specific purpose and total amount of the grant ii the specific activities for which the grant funds may be used iii a prohibition on the use of grant funds for any purposes and activities other than those described in the grant agreement including without limitation the use of any grant funds a to attempt to influence legislation or the outcome of a public election b voter registration activity and c for any other purpose not consistent with your exempt purposes iv a requirement that the recipient communicate with you as needed for periodic assessments of his or her progress to be completed and submit informal reports of his or her activities and use of grant funds as directed by you letter catalog number 58222y v a requirement that the recipient submit a written report to you every six months and upon final expenditure of the grant funds distributed that describes the activities carried out by the recipient during the relevant period and the purposes for and manner in which grant funds have been expended vi an acknowledgement that failure to comply with the terms of the grant agreement absent good cause will result in a termination of the recipient's participation in x b disqualification of the recipient from receiving further distributions from you and c an investigation into the use of grant funds distributed to the recipient following which you may demand the return of unexpended funds and or repayment of any grant funds expended in violation of the terms of the grant agreement over the course of x grantees will meet regularly with your staff and an advisory group of industry professionals to identify the individual grantee's goals and design a program of activities to help reach those goals these activities carried_out_under your oversight may involve independent exploration by each grantee in addition to group activities that include other x grantees participation in x requires grantees to devote the majority of their time to program-related activities you closely monitor each recipient's progress throughout x an advisory group in concert with you assesses the recipient's progress on a periodic basis and adjusts recommended resource use and the recipient's activities accordingly grant reports will be submitted to you for review and approval if you have a reasonable suspicion that grant funds have been misused by a recipient immediate and full disclosure detailing expenditures will be required if supporting documentation suggests any diversion or misuse of funds or if documentation is not provided in a timely fashion you will make an immediate demand for the return of all grant funds distributed and not yet expended and the recipient's participation in x will be summarily terminated if deemed appropriate you will also demand the repayment of grant funds distributed to the recipient and expended in violation of the terms of the grant agreement in making grants to foreign recipients you will exercise heightened expenditure_responsibility as appropriate comply with all applicable internal_revenue_service reporting obligations and adhere to the anti-terrorist financing guidelines issued by the united_states department of the treasury as amended from to time you will maintain all records relating to individual grants made under x including the name and address of the recipient the amount of the grant the purpose of the grant the manner in which the recipient was selected and the recipient's business or personal relationship if any to any director officer_or_employee of x or to any substantial_contributor to x basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure letter catalog number 58222y the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - a scholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or - a prize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or - to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 letter catalog number 58222y you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements letter catalog number 58222y
